    Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 1 of 9



                  UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF TEXAS
                           GALVESTON DIVISION

MOVE TEXAS CIVIC FUND;                        )
JOLT INITIATIVE;                              )
LEAGUE OF WOMEN VOTERS                        )
OF TEXAS; and NIVIEN SALEH,                   )
                                              )
             Plaintiffs,                      )
                                              )
             v.                               )   Case No. 3:19-cv-00041
                                              )
DAVID WHITLEY, Texas Secretary of             )
State, in his official capacity; KEITH        )
INGRAM, Texas Director of Elections,          )
in his official capacity; CHERYL              )
JOHNSON, Voter Registrar for Galveston        )
County, in her official capacity; PAMELA      )
OHLENDORF, Elections Administrator for        )
Caldwell County, in her official capacity;    )
KIRSTEN SPIES, Tax Assessor and               )
Voter Registrar for Blanco County, in her     )
official capacity; TERRI HEFNER,              )
Elections Administrator for Fayette County,   )
in her official capacity; BETH                )
ROTHERMEL, County Clerk and Voter             )
Registrar for Washington County, in her       )
official capacity; JANET TORRES,              )
District and County Clerk for Hansford        )
County, in her official capacity; Elections   )
Administrator for Harrison County in his      )
or her official capacity; and                 )
KAREN NELSON, Elections Administrator         )
for Smith County, in her official capacity.   )
                                              )
             Defendants.                      )
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 2 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 3 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 4 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 5 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 6 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 7 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 8 of 9
Case 3:19-cv-00041 Document 10-5 Filed in TXSD on 02/06/19 Page 9 of 9
